Citation Nr: 1825062	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-33 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a disorder of the upper back, to include as secondary to bilateral knee disabilities.

2. Entitlement an increased rating for bilateral knee disabilities. 

3. Entitlement to an increased rating for benign prostatic hypertrophy. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 2003 to January 2005 and January 2005 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and March 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Further development is necessary before a decision can be rendered on the Veteran's service connection and increased rating claims. 

A VA medical opinion as to the Veteran's back condition was provided in July 2014 and the examiner found that his back condition/spondylolisthesis was not caused or aggravated by his bilateral knee disabilities.  However, the examiner did not conduct an actual examination and there was no discussion of his upper back symptoms, including a discussion as to the spasms that occurred during service.  In addition, an opinion regarding direct service connection was not provided.  The Board finds this opinion inadequate for adjudication purposes.  When VA undertakes to provide an exam, it is obligated to provide an adequate one.  See 38 U.S.C. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007).  Therefore, on remand, a new examination and opinion discussing direct service connection should be sought. 

As for the Veteran's increased rating claims, a VA examination for knee joints was last performed in October 2008 and he underwent a general VA examination, which discussed both his knees and BPH in October2006.  Given that the Veteran has noted his symptoms have worsened and these examinations were more than 10 years ago, the Board finds that the current evidence of record does not adequately reveal the present state of either the Veteran's service connected bilateral knee disability or his BPH.  Therefore, on remand, new examinations should be scheduled to determine the current severity of his conditions. 

While on remand, any relevant VA and private treatment records should be sought. 

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records relevant to the Veteran's claims. 

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any upper back condition present during the appeal period. 

Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50% or greater) any current upper back condition had its onset in service or is etiologically related to or caused by an injury, or disease incurred in service, to include the back spasm noted in service. 

The examiner should provide a thorough explanation for all opinions rendered.  If any opinion requested cannot be rendered, he or she must thoroughly explain the reasons.

3.  Schedule the Veteran for a VA examination with appropriate medical professionals to determine the current severity of his service connected bilateral knee disabilities and benign prostatic hypertrophy.  All indicated tests and studies should be accomplished and the findings reported in detail.

4.  Thereafter, and following any other indicated development, the AOJ should readjudicate the issues on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be provided a Supplemental Statement of the Case and afforded an applicable time to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




